                                           Case 5:20-cr-00460-BLF Document 13 Filed 02/26/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8    UNITED STATES OF AMERICA,                           Case No. 20-cr-00460-BLF-2 (VKD)
                                                         Plaintiff,
                                   9
                                                                                            DETENTION ORDER
                                                    v.
                                  10

                                  11    JOSE MANUEL RODRIGUEZ NARANJO,
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           The United States moves for detention of defendant Jose Manuel Rodriguez Naranjo. The

                                  15   Court held a hearing on the motion on February 25, 2021. Dkt. No. 12. Mr. Rodriguez Naranjo

                                  16   appeared by video conference and was represented by counsel. Mr. Rodriguez Naranjo waived

                                  17   written findings, and the United States does not object to that waiver.

                                  18           The Court has considered the United States’ written motion, the parties’ presentations and

                                  19   arguments at the hearing, and proffers of evidence, as well as the factual findings contained in the

                                  20   report Pretrial Services provided. The Court has considered the factors set forth in 18 U.S.C.

                                  21   § 3142(g). For the reasons stated on the record during the hearing, the Court concludes that there

                                  22   are no conditions or combination of conditions of release that would reasonably assure Mr.

                                  23   Rodriguez Naranjo’s appearance and the safety of others and the community. Accordingly, the

                                  24   Court concludes that Mr. Rodriguez Naranjo should be detained pending further proceedings in

                                  25   this case.

                                  26           Mr. Rodriguez Naranjo is committed to the custody of the Attorney General or his

                                  27   designated representative for confinement in a corrections facility separate, to the extent

                                  28   practicable, from persons awaiting or serving sentences or being held in custody pending appeal.
                                           Case 5:20-cr-00460-BLF Document 13 Filed 02/26/21 Page 2 of 2




                                   1   Mr. Rodriguez Naranjo shall be afforded a reasonable opportunity for private consultation with

                                   2   defense counsel. On order of a court of the United States or on the request of an attorney for the

                                   3   United States, the person in charge of the corrections facility shall deliver Mr. Rodriguez Naranjo

                                   4   to the United States Marshal for the purpose of appearances in connection with court proceedings.

                                   5          IT IS SO ORDERED.

                                   6   Dated: February 26, 2021

                                   7

                                   8
                                                                                                    VIRGINIA K. DEMARCHI
                                   9                                                                United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
